Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2017

                                     No. 04-17-00258-CV

                                      Claudia PUENTES,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-16793
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER

Sitting:      Karen Angelini, Justice
              Patricia O. Alvarez, Justice
              Irene Rios, Justice

       The Appellant’s Motion for Provision of Certified Copies needed to file Original Petition
with Texas Supreme Court is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court